—Order of *226the Supreme Court, New York County (Norman C. Ryp, J.), entered on or about September 18, 1991, ordering a trial on the preliminary issue of whether the respondents were involved in a hit-and-run accident, unanimously affirmed, with costs.
Appeal from the order entered on or about January 8, 1992, unanimously dismissed as non-appealable.
Petitioner’s reliance on Insurance Law § 5208 (a) (2) (A) to stay arbitration of respondents’ uninsured motorist claim is misplaced. Insurance Law § 5208 sets forth the procedures necessary to file a notice of claim against MVAIC. Here, a claim was properly submitted to petitioner insurer. Although petitioner never submitted its insurance policy to establish the requirements for filing a claim against it (see, Eveready Ins. Co. v Saunders, 149 AD2d 456), the record contains evidence that timely notice was, in fact, furnished. Petitioner’s appeal from the order entered January 8, 1992 is dismissed since no appeal lies from an order denying reargument. Concur — Ellerin, J. P., Wallach, Asch and Rubin, JJ.